SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):September 17, 2007 GRANITE MASTER ISSUER PLC (Exact name of registrant as specified in its charter) England and Wales (State or other jurisdiction of incorporation) 333-141533 (Commission File Number) Not applicable (IRS Employer Identification No.) Fifth Floor 100 Wood Street London EC2V 7EX, England (Address of principal executive offices) +44 (0)20 7606 0643 (Registrant’s telephone number, including area code) GRANITE FINANCE TRUSTEES LIMITED (Exact name of registrant as specified in its charter) Jersey, Channel Islands (State or other jurisdiction of incorporation) 333-141533-02 (Commission File Number) Not applicable (IRS Employer Identification No.) 22 Grenville Street St. Helier, Jersey JE4 8PX, Channel Islands (Address of principal executive offices) +44 (0)1 (Registrant’s telephone number, including area code) GRANITE FINANCE FUNDING 2 LIMITED (Exact name of registrant as specified in its charter) England and Wales (State or other jurisdiction of incorporation) 333-141533-01 (Commission File Number) Not applicable (IRS Employer Identification No.) Fifth Floor 100 Wood Street London EC2V 7EX, England (Address of principal executive offices) +44 (0)20 7606 0643 (Registrant’s telephone number, including area code) NORTHERN ROCK PLC (Exact name of sponsor as specified in its charter) England and Wales (State or other jurisdiction of incorporation) Not applicable (Commission File Number) Not applicable (IRS Employer Identification No.) Northern Rock House Gosforth, Newcastle upon Tyne NE3 4PL, England (Address of principal executive offices) +44 (0) (Sponsor’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CFR240.13e-4(c)) Section 9Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits. (a)Financial statements of businesses acquired: Not applicable. (b)Pro forma financial information: Not applicable. (c)Shell Company Transactions: Not applicable (d)Exhibits: Exhibit No.Description 4.1.1Third Amended Global Intercompany Loan Agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned, thereunto duly authorized. Date:September 20, 2007 GRANITE MASTER ISSUER PLC By:L.D.C. Securitisation Director No. 1 Limited By:/s/ Sharon Tyson Name:Sharon Tyson Title:Director Date:September 20, 2007 GRANITE FINANCE FUNDING 2 LIMITED By:L.D.C. Securitisation Director No. 1 Limited By:/s/ Sharon Tyson Name:Sharon Tyson Title:Director Date:September 20, 2007 GRANITE FINANCE TRUSTEES LIMITED By:/s/ Daniel Le Blancq Name:Daniel Le Blancq Title:Director EXHIBIT INDEX The following exhibits are filed herewith: Exhibit No. 4.1.1Third Amended Global Intercompany Loan Agreement
